Citation Nr: 1234595	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  95-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active duty service from December 1978 to March 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified in a hearing before a Decision Review Officer (DRO) of the RO in June 2002; a transcript of that hearing is associated with the claims files.  This case was most recently before the Board in August 2011 at which time it was remanded for further development.

The Board notes that, in addition to the paper claims files, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The Board has reviewed the VVA file, which includes a July 2009 rating decision, wherein the RO granted an increased, 10 percent rating for bilateral hearing loss disability, effective December 8, 2008, and VA treatment records dated from 2010 to 2012.  The other documents in the VVA file are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

For the period of the appeal, the Veteran has not met the minimum threshold requirements for a TDIU on a schedular basis and his service-connected disabilities have not been sufficient by themselves to preclude all forms of substantially gainful employment consistent with his education and occupational background. 




CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The record reflects that the Veteran was provided all required notice in letters sent in April 2005 and March 2006.  Although fully-compliant notice was not sent until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency adjudicated the TDIU claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  In addition, the Veteran has been provided adequate VA examinations.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

II.  TDIU

A.  Law and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service. 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert, 1 Vet. App. at 54.

B.  Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files and Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

For the period of the appeal, the Veteran has had six service-connected disabilities (right shoulder status post repair, tinnitus, essential hypertension, carpal tunnel syndrome of the right wrist, ulnar nerve entrapment of the right elbow, and bilateral hearing loss disability), none of which has been rated as more than 30 percent disabling for the period of the appeal.  The combined disability rating for the service-connected disabilities for this period has been no more than 60 percent.  

In February 1996, the Veteran submitted his original claim for TDIU (VA Form 21-8940).  He reported that he had only a high-school education with some additional training at a state technical college.  His primary job positions, both during and after service, had been in food service as a cook.  He last worked full time in November 1994.

In a February 1999 statement, the president of a catering company confirmed that the Veteran was let go because he could not perform the duties of his position, which included lifting 30 pounds, following right shoulder surgery.  

In an August 2000 VA orthopedic clinic note, the Veteran's physician indicated that overhead activity bothers the Veteran's right shoulder and he needs a job change to avoid reaching and overhead activity.  He had been to vocational rehabilitation but no assistance was provided.  It was recommended that the Veteran be trained for a job that required his arm to be used at no higher than waist level.

In September 2000, the Veteran submitted the instant claim for TDIU (VA Form 21-8940).  He reported that he last worked full time in August 2000 as a cook.

In an October 2000 statement, the Veteran's former employer noted that the Veteran had been employed as a cook from January 1996 to September 2000.  He indicated that the Veteran was no longer working because he resigned.

A June 2002 VA hypertension examination report notes that the Veteran's hypertension was mild and stable on medication.

June 2002 VA orthopedic and neurological examination reports show objective findings of atrophy of the right trapezius with weakness.  Nerve conduction studies were unremarkable.  Joints examination showed a rights shoulder range of painful motion as: 180 degrees flexion, 180 degrees abduction, 90 degrees of external rotation, and 70 degrees of internal rotation.  Right elbow painful range of motion was shown as: 0-140 degrees range of motion with mild pain on motion.  Regarding employment, the examiner noted that overhead activity would be bothersome.

Private treatment records note that the Veteran underwent right shoulder arthroscopic surgery in July 2003.

Statements from the Veteran's former co-worker and supervisor dated in June 2004 reflect that the Veteran was unable to perform his job duties as a cook due to his right arm disabilities.  

The Veteran was afforded a VA orthopedic examination in June 2004.  Following the examination, the examiner stated with regard to the effect on employability, it was his belief that the Veteran would have difficulty working in a job or occupation that required repetitive use of the right upper extremity such as with lifting, carrying, or overhead type activities.  The examiner stated that the Veteran was a cook by trade and last worked in September 2000.  In an October 2005 addendum, the June 2004 VA examiner indicated that the Veteran had significantly limited functional ability and would continue to have problems with overhead activities such as lifting or carrying.  He stated that he continued to think that the Veteran would have difficulty working a job or occupation which required repetitive use of the right upper extremity. 

Private treatment records show that the Veteran underwent right shoulder arthroscopic and right shoulder subacromial decompression surgery in September 2004 and November 2005.  

A March 2009 VA audio examination report notes the Veteran's complaints of tinnitus and hearing difficulty, especially in situations with background noise.  Testing revealed an average loss of 63 decibels in the left ear, with 68 percent speech discrimination.  Testing also revealed an average loss of 45 decibels in the right ear, with 88 percent speech discrimination.  The examiner opined that the Veteran's hearing difficulty had a significant effect on his occupation.

An April 2010 VA treatment record notes that a recent MRI study showed a full thickness tear of the supraspinatus and some tendinopathy of the subscapularis and the infraspinatus with some changes seen in the inferior labrum that could represent a possible labral tear in the right shoulder.

The Veteran underwent a VA examination in July 2010.  He reported being unable to work as a cook because he could no longer lift heavy objects due to his right arm disabilities.  He described his typical day as including walking half a mile twice a day and working at the computer to look things up.  He reported being able to drive himself to church, bible study and doctors appointments each week.  The examiner opined that the Veteran is substantially gainfully employable in sedentary occupations consistent with his education and occupational experience due to his service-connected right arm and hypertension disabilities, either alone or in the aggregate. 

In April 2012 the Director of the Compensation and Pension Service (Director) issued a finding that the Veteran was not entitled to a TDIU on an extra-schedular basis.  Specifically, the Director found that even though the Veteran stopped working in 2000 because of his right shoulder and arm disabilities, and physicians have consistently found that the Veteran would have difficulty with overhead activities, the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  In this regard, it was noted that the July 2010 VA examiner opined that sedentary work was feasible.

As noted above, the Veteran has six service-connected disabilities (right shoulder status post repair, tinnitus, essential hypertension, carpal tunnel syndrome of the right wrist, ulnar nerve entrapment of the right elbow, and bilateral hearing loss disability), none of which has been rated as more than 30 percent disabling for the period of the appeal.  The combined disability rating for the service-connected disabilities for this period has been no more than 60 percent.  Accordingly, the Veteran has not met the minimum threshold requirements for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a). 

The issue remaining before the Board is entitlement to a TDIU on an extra-schedular basis.  See 38 C.F.R. §4.16(b) . 

As detailed, the Veteran has not worked since 2000.  The Board acknowledges the statements from the Veteran (as noted above) that he was unable to continue working as a cook due to his right arm and shoulder pain.  

However, the July 2010 VA examiner opined that the Veteran would not be prevented from some sedentary (non-strenuous) occupations.  The examiner reviewed the claims files and thoroughly examined the Veteran before rendering the opinion.  There is no medical opinion to the contrary.  Likewise, while the Director acknowledged that the Veteran has not been employed since 2000, it was concluded that the evidence of record did not show that the Veteran was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  

Thus, while it is clear that the Veteran's service-connected disabilities (particularly his right shoulder, right arm and hearing loss disabilities) may affect him in an occupational setting, the record does not support a finding that his service-connected disabilities precludes him from maintaining all forms of substantial and gainful employment consistent with his education and occupational background.  In this regard, the Board notes the statements made by the Veteran during his July 2010 VA examination regarding the time he spends using his personal computer, a sedentary type of activity. 

In light of the foregoing, the Board finds that the Veteran has not met the requirements for a TDIU, to include on an extra-schedular basis, at any time during the period of this claim.


ORDER

Entitlement to a TDIU, to include on an extra-schedular basis, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


